1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   NERSES TASHCHYAN,                               )    Case No.: 1:18-cv-01242-JLT (HC)
                                                     )    ORDER DIRECTING PETITIONER TO FILE
12                  Petitioner,                      )    STATUS REPORT
                                                     )
13          v.                                       )    [10-DAY DEADLINE]
                                                     )
14   J. LIZARRAGA, Warden,                           )
                                                     )
15                  Respondent.                      )
                                                     )
16
17          On September 13, 2018, Petitioner filed a petition for writ of habeas corpus challenging his
18   2014 conviction in Fresno County Superior Court for first degree murder with firearm enhancements.
19   Thereafter, Petitioner requested a stay of the proceedings pending exhaustion of his state remedies in
20   the state courts. On September 18, 2018, the Court granted the stay. Petitioner was directed to file a
21   status report within 60 days of the date of service of the order and then every 60 days thereafter.
22   Petitioner filed a status report on November 8, 2018. He has not filed a status report since that date and
23   therefore has not complied with the Court’s order.
24          Petitioner is again advised that failure to comply with the Court’s orders and time allowances
25   will result in this Court vacating the stay nunc pro tunc, and dismissal of the unexhausted claims.
26   Rhines, 544 U.S. at 278.
27   ///
28   ///

                                                          1
1                                                   ORDER

2            Accordingly, the Court ORDERS Petitioner to file a status report within ten days of the date of

3    service of this order.

4
5    IT IS SO ORDERED.

6        Dated:     February 21, 2019                         /s/ Jennifer L. Thurston
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
